DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/31/21 has been entered.

Response to Amendment
	The amendment filed 3/31/21 has been accepted and entered. Accordingly, claims 1, 3, 5 and 7-12 are amended and claims 13-18 are added. 

Claim Interpretation
The interpretation of claims under 35 U.S.C. 112(f) has been withdrawn as a result of the amendment. 

Claim Rejections - 35 USC § 112
The rejection of claims 1, 3, 5 and 7-12 under 112(a) and 112(b) has been withdrawn as a result of the amendment. 

Claim Interpretation, Contingent/Conditional Limitations
Claims 1 contain various contingent limitations: claim 1: (“hardware controller . . . configured to set, as the travel mode a public road mode or a non-public road mode, wherein the public road mode is selected at a time of traveling on a public road . .  non-public road mode is selected at a time of traveling on a non-public road region”); claim 1 “facilitates a normal when the public road mode is selected . . . facilitates an alarm operation . . . when the non-public road mode is selected”; claim 8 (“hardware controller . . . facilitates selection of the non-public road mode at a time of traveling in a situation in which the radio wave . . . is not received”); claim 9 (“when the radio wave that is emitted by the smart key is not received for a certain period of time”); claim 10 (“selection of the non-public road mode when stopping in a situation in which the radio wave that is emitted by the smart key is not received”); claim 11 (“when a main switch of the vehicle is turned off”). 
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations is sufficient to disclose the above cited claim limitations. See MPEP 2114.   A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987), MPEP 2114, section II. Accordingly, “[f]unctional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function”. See MPEP 2114, section IV; In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein.
Accordingly, with respect to recitations of purely functional language carried out by a “smart key system” or and “a hardware controller executing software, hardware including circuitry, or a cooperation of the software and the hardware ting software, hardware including circuitry, or a cooperation of the software and the hardware” is taught or disclosed by a component that is capable of performing the recited functional language. For example, with respect to “hardware controller . . . configured to set, as the travel mode a public road mode or a non-public road 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by US Patent Application Publication No. 2016/0311444 to Oshima et al. (“Oshima”) 
With respect to claims 1 and 18, Oshima discloses a vehicle control system (i.e., FIG. 3) capable of switching a travel mode of a vehicle (¶ 42 “based on those motorcycle running condition, the motorcycle is deemed as running on the non-public road area and, hence, the condition descriptive of the presence on the non-public road area may be set in the determining condition 65”), the vehicle control system comprising an a HARDWARE CONTROLLER EXECUTING SOFTWARE, HARDWARE or a non-public road mode wherein the public road mode is selected at a time of traveling on a public road and the non-public road mode is selected at a time of traveling on a non-public road region (i.e, 65, 65A, 65B, 72 “non-public road area detecting unit”, FIG. 3) (¶9 “selector unit to select a drive assistance by the drive assistance device from a public road mode to a non-public road mode”) (FIG. 5, “setting to public road mode”; “non-public road mode selectable”; S4 “switching step”) ( ¶¶ 54–61);
wherein the HARDWARE CONTROLLER EXECUTING SOFTWARE, HARDWARE INCLUDING CIRCUITRY, OR A COOPERATION OF THE SOFTWARE AND THE HARDWARE facilitates a normal operation of at least one of a group consistinq of a winker, a horn, a meter, a headliqht, a stop lamp, and a tail lamp of the vehicle to when the public road mode is selected 
(¶15 “protective component referred to above is a component that is statutorily required to be mounted on the automotive vehicle, which runs on the public road, in order to secure safety and includes, for example, gauges including a speed meter, a warning sound horn, back viewing mirrors, a headlamp, tum indicators, a brake lamp, a tail lamp and so on. According to this construction, when the protective component, which is necessary when running on the public road area”) 
(¶37 “equipment required during the running on the public road”); and 
facilitates an alarm operation1 of the at least one group consisting of the winker, the horn, the meter, the headlight, the stop lamp, and the tail lamp when the non-public road mode is selected, wherein the alarm operation is different from the normal operation, and wherein the alarm operation is an operation that notifies at least one of the group consisting of a driver and vehicle surroundings of an abnormality that indicates the vehicle is in the non-public road mode. 
(¶48 “when the non-public road mode M2 is selected, the display through the meter unit 9 may be
changed for running on the non-public road”) 

	(¶65 “When the determining unit 64 determines that the motorcycle exists on the non-public road area, the meter unit 9 displays an indication that selection of the public road mode Ml and the non-public road mode M2 can be selectable”) 
(¶ 42, ¶70 describing detection of a condition of traveling on a non-public road).

With respect to claim 3, Oshima discloses the at least one of the group consisting of the winker, the horn, the meter, the headlight, the stop lamp, and the tail lamp continues during selecting the non-public road mode (Oshima, ¶75 “When the non-public road mode is selected, light emitting components such as, for example, the turn indicator 32 and 38, the brake lamp 34, position lamps and so on may not be lit. By so doing, when the motorcycle runs erroneously on the public road while selecting the non-public road mode, the driver can be reminded to such error”; ¶ 68 “the motorcycle can be changed to that for use on the non-public road without any special operation being performed”; ¶ 48 “the display through the meter unit 9 may be changed for running on the non-public road”; ¶57 “after the shift to the non-public road mode selectable condition, the status that the public road mode Ml has been selected is displayed on the meter unit 9”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0311444 to Oshima et al. (“Oshima”) in view of U.S. Patent Application Publication No. 2017/0225689 to Mukai et al. (“Mukai”)
With respect to claims 5 and 13, although Oshima discloses facilitating an alarm operation of the meter when the non-public road mode is selected, wherein the alarm operation is different from the normal operation, and wherein the alarm operation is an operation that notifies at least one of the group consisting of a driver and vehicle surroundings of an abnormality that indicates the vehicle is in the non-public road mode (i.e., ¶48 “when the non-public road mode M2 is selected, the display through the meter unit 9 may be changed for running on the non-public road”; ¶59 “switching of the antilock brake system ABS to the non-public road mode M2 is performed, and also the selected mode is displayed on the meter unit 9”; ¶65 “When the determining unit 64 determines that the motorcycle exists on the non-public road area, the meter unit 9 displays an indication that selection of the public road mode Ml and the non-public road mode M2 can be selectable”) (¶ 42, ¶70 describing detection of a condition of traveling on a non-public road) (FIG. 3, non-public road detecting unit 72 communicating with drive control unit 47 to facilitate an alarm at meter unit 9), Oshima fails to disclose an alarm operation of the horn. 
However, controlling a horn by a control unit to facilitate an alarm operation was well known in the art at the time of invention.  For example, Mukai, from the same field of endeavor, discloses sending an alarm to a horn upon a detected condition in order to provide a warning to at least one of a driver and a surrounding environment (¶64 “the outward-facing output device 95 includes at least one of a hazard lamp 96, an audible alarm (horn) 97 . . . the automated drive ECU 100 has detected an abnormality in the traveling drive force output device 80, the outward-facing output device 95 may illuminate the hazard lamp 96 or sound the audible alarm 97 to inform nearby vehicles or the occupants of nearby vehicles of an abnormality of the vehicle M”).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to operate the horn of Oshima (Oshima, ¶15 “warning sound horn”) upon the detected condition of a non-public road (Oshima, 72, 64, FIG. 3) (Oshima, ¶70 “the determining condition 65A includes a detection signal fed from the second non-public road area detecting unit 72. This second non-road area detecting unit 72 is a device capable of determining the presence of the motorcycle in the non-public road 
In addition, the combination of Oshima and Mukai is further obvious since Oshima suggests using a horn to provide a warning sound to a surrounding environment (Oshima, ¶15 “warning sound horn”)
Furthermore, Oshima in view of Mukai fail to overtly disclose the operation is “intermittent”.  However, designing a warning horn to be intermittent or non-intermittent was well within the skill of one of ordinary skill in the art at the time of effective filing. Therefore, it would have been obvious to try, by one of ordinary skill in the art at the time of the invention was made, to pick an intermittent horn warning and incorporate it into the system of Oshima in view of Mukai since there are a finite number of identified, predictable potential solutions (i.e. intermittent or non-intermittent horn warning) to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. For example, an intermittent horn may provide additional warning to both the driver and actors in the driving environment providing additional safety for warning an external environment on a non-public road where people may not be anticipating a vehicle nearby. 

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Patent No. 7,626,494 to Yamamoto et al. (“Yamamoto”) 
	With respect to claim 7, Oshima fails to disclose all required limitations. Yamamoto, from the same field of endeavor, discloses a smart key system that is configured to perform a communication between the vehicle and a smart key which is portable by a driver and perform locking and unlocking of each part of the vehicle based on a result of the communication (“electronic key”; “control code Md”; “control unit”; first – fourth control mode data; FIG. 5) wherein the control part is configured to determine whether or not selection of modes are permitted in accordance with a reception situation of a radio wave 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement the smart key system as taught by Yamamoto for determining whether the non-public road mode in Oshima is permitted in order to improve safety by preventing certain users such as inexperienced users from entering certain driving conditions such as non-public roads (Yamamoto, col. 1 “in the case where the moving body is shared among a number of different individuals, for example a family, the driving skills and the driving conditions can vary depending on the occupants. However, since conventional moving bodies do not discriminate the occupants, and always exhibit the same driving performance, occupants having little experience may tend to shy away from driving a so-called high-power moving body”) (col. 2 “controlling the driving mechanism in accordance with the first identification signal transmitted from the portable transmitter which an occupant carries, the moving body can exhibit different driving performance depending on the portable transmitter, so that the appropriate driving performance can be obtained depending on driving conditions and/or drivers”). 
With respect to claim 8, Oshima in view of Yamamoto disclose the vehicle control system according to claim 7, wherein the control part is configured to permit (i.e., control part is capable of allowing) the selection of the non-public road mode at a time of traveling in a situation in which the radio wave that is emitted by the smart key is not received (Yamamoto: mode selection is determined by radio wave emitted by smart key at the start of vehicle and does not require continuous transmission, i.e., col. 6, ll. 50-65; selection of control modes can be on the basis of map data rather than solely based on smart key control mode data) (Oshima, ¶70 “the determining condition 65A includes a detection signal fed from 
With respect to claim 9, Oshima in view Yamamoto disclose the control part is configured to permit (i.e., control part is capable of allowing) the selection of the non-public road mode when the radio wave that is emitted by the smart key is not received for a certain period of time (i.e., control part is capable of allowing) the selection of the non-public road mode at a time of traveling in a situation in which the radio wave that is emitted by the smart key is not received (Yamamoto: mode selection is determined by radio wave emitted by smart key at the start of vehicle and does not require continuous transmission, i.e., col. 6, ll. 50-65; selection of control modes can be on the basis of map data rather than solely based on smart key control mode data) (Oshima, ¶70 “the determining condition 65A includes a detection signal fed from the second non-public road area detecting unit 72. This second non-road area detecting unit 72 is a device capable of determining the presence of the motorcycle in the non-public road area with the use of both of a unit for detecting the current position of the motorcycle such as GPS and a geographic information stored beforehand. Transmission of a signal from the non-public road area detecting unit 72 may be accomplished by either wire or wireless”).
With respect to claim 10, Oshima in view of Yamamoto disclose wherein the control part is configured to permit (i.e., control part is capable of allowing) the selection of the non-public road mode when stopping in a situation in which the radio wave that is emitted by the smart key is not received (Yamamoto: mode selection is determined by radio wave emitted by smart key at the start of vehicle and does not require continuous transmission, i.e., col. 6, ll. 50-65; selection of control modes can be on the basis of map data rather than solely based on smart key control mode data) (Oshima, ¶70 “the determining condition 65A includes a detection signal fed from the second non-public road area detecting unit 72. This second non-road area detecting unit 72 is a device capable of determining the presence of the motorcycle in the non-public road area with the use of both of a unit for detecting the current position 
	With respect to claim 11, Oshima in view of Yamamoto disclose wherein the control part sets the travel mode to the public road mode when a main switch of the vehicle is turned off (i.e., Oshima, FIG. 5 default mode is public road mode) (Oshima, ¶ 55 “Before the public road mode M1 is changed over to the non-public road mode M2, the public road mode M1 is sustained”).  
	With respect to claim 12, Oshima in view of Yamamoto disclose when an engine is stopped at a time of traveling in the non-public road mode, the control part is configured to permit a restart of the engine by at least one of the group consisting of a prescribed state and a prescribed operation regardless of a reception situation of a radio wave of the smart key (i.e., Oshima, FIG. 5 default mode is public road mode) (Oshima, ¶ 55 “Before the public road mode M1 is changed over to the non-public road mode M2, the public road mode M1 is sustained”) (Oshima, ¶62 “When at each of the steps S1 to S5 the main switch 52 is switched off, a terminating operation takes place. Therefore, when the main switch 52 is again switched on, the public road mode M1 is again selected, followed by the removal detecting step S1. In other words, when the motorcycle starts, it starts from the public road mode M1 by all means. Accordingly, in the event of switching to the non-public road mode M2, each time the starting initiation takes place in the motorcycle, a driver should have an affirmative will to select onto the non-public road mode M2. Thereby, even when during the previous run the main switch 52 is turned off while the non-public road mode M2 is maintained, it is possible to avoid resumption of the drive assistance device undesirably under the non-public road mode M2”). 

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oshima in view of U.S. Patent Application Publication No. 2017/0349093 to Peacock (Peacock). 
With respect to claim 14, Oshima discloses a winker (¶15 “a headlamp, tum indicators, a brake lamp, a tail lamp”) and  facilitating an alarm operation of the meter when the non-public road mode is selected, wherein the alarm operation is different from the normal operation, and wherein the alarm operation is an operation that notifies at least one of the group consisting of a driver and vehicle surroundings of an abnormality that indicates the vehicle is in the non-public road mode (i.e., ¶48 “when 
However, Oshima fails to disclose detection of a non-public road condition results in an alarm operation signal also being sent a winker to produce an alarm operation of the winker. 
However, controlling a winker by a control unit to facilitate an alarm operation was well known in the art at the time of invention.  For example, Peacock, from the same field of endeavor, discloses sending a signal to a winker to produce an alarm operation that notifies in a visual manner based on alternative blinking of the winker (¶27 “the system provides for a vehicle warning light system (VWLS) that allows access all existing wiring to all existing lights on a vehicle to create a switched universal 360.degree. integrated strobing feed. Existing lights include, but are not limited to, headlights, turn signals, brake lights, running lights, cab or "clearance" lights, Department of Transportation lights, or any other factory installed lights. The result is that every light at all four corners of a vehicle--in addition to all mirror lights, cab lights, running boards, and light strips--all illuminate in a synchronized alternating strobe pattern providing new capabilities for drastically improved and enhanced visibility of vehicles over existing warning light system designs”; ¶20 “providing emergency and warning lighting by flashing different selectable lighting patterns via the vehicle's factory headlights and tail lights”; ¶25 “illumination warnings may generally be differentiated from notifications or signals typically associated with normal vehicle operation. In some examples, exemplary illumination warnings may be provided by lighting devices, which are employed for other purposes during normal operation of the vehicle, e.g., exterior turn signals, interior lights, headlights, etc. In such examples, an illumination of the lighting device(s) associated with an urgent warning may be different from an illumination of the device(s) as part of the normal operation of the vehicle”; FIG. 2; ¶45 “activation of external lights may be executed in a manner that rotates around 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to operate the winker of Oshima (¶15 “a headlamp, tum indicators, a brake lamp, a tail lamp”) upon the detected condition of a non-public road (Oshima, 72, 64, FIG. 3) (Oshima, ¶70 “the determining condition 65A includes a detection signal fed from the second non-public road area detecting unit 72. This second non-road area detecting unit 72 is a device capable of determining the presence of the motorcycle in the non-public road area with the use of both of a unit for detecting the current position of the motorcycle such as GPS and a geographic information stored beforehand”) by sending an additional alarm operation signal to the winker to notify in a visual manner based on alternative blinking of the winker (i.e., from Oshima non-drive mode circuit M2, in addition to alarm operation signal sent to meter unit 9, FIG. 3)  as disclosed by Peacock in order to provide notice to more than just the driver including the surrounding environment to increase safety (Peacock, ¶ 25 “urgent illumination warnings provided by the vehicle are contemplated to include visual warnings that provide an alert or alarm to a vehicle operator, passengers, or bystanders. Accordingly, exemplary illumination warnings may generally be differentiated from notifications or signals typically associated with normal vehicle operation”; ¶45 “activation of external lights may be executed in a manner that rotates around the car or in another pattern designed to quickly signal an urgent warning that a status of the vehicle might be in an emergency mode. Similarly, such an approach might be performed or involve use of interior lighting and unique colors or patterns designed to provide quickly visible indication to both external and internal persons”)
For example, notification in a visual manner by alternative blinking of a winker may provide additional safety for warning an external environment on a non-public road where people may not be anticipating a vehicle nearby. 

With respect to claim 15, Oshima discloses a headlight (¶15 “a headlamp, tum indicators, a brake lamp, a tail lamp”) and facilitating an alarm operation of the meter when the non-public road mode is 
However, Oshima fails to disclose detection of a non-public road condition results in an alarm operation signal also being sent a headlight to produce an alarm operation of the headlight. 
However, controlling a headlight by a control unit to facilitate an alarm operation was well known in the art at the time of invention.  For example, Peacock, from the same field of endeavor, discloses sending a signal to a headlight to produce an alarm operation that notifies in a visual manner based on blinking of the headlight (¶27 “the system provides for a vehicle warning light system (VWLS) that allows access all existing wiring to all existing lights on a vehicle to create a switched universal 360.degree. integrated strobing feed. Existing lights include, but are not limited to, headlights, turn signals, brake lights, running lights, cab or "clearance" lights, Department of Transportation lights, or any other factory installed lights. The result is that every light at all four corners of a vehicle--in addition to all mirror lights, cab lights, running boards, and light strips--all illuminate in a synchronized alternating strobe pattern providing new capabilities for drastically improved and enhanced visibility of vehicles over existing warning light system designs”; ¶20 “providing emergency and warning lighting by flashing different selectable lighting patterns via the vehicle's factory headlights and tail lights”; ¶25 “illumination warnings may generally be differentiated from notifications or signals typically associated with normal vehicle operation. In some examples, exemplary illumination warnings may be provided by lighting devices, which are employed for other purposes during normal operation of the vehicle, e.g., exterior turn signals, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to operate the headlight of Oshima (¶15 “a headlamp, tum indicators, a brake lamp, a tail lamp”) upon the detected condition of a non-public road (Oshima, 72, 64, FIG. 3) (Oshima, ¶70 “the determining condition 65A includes a detection signal fed from the second non-public road area detecting unit 72. This second non-road area detecting unit 72 is a device capable of determining the presence of the motorcycle in the non-public road area with the use of both of a unit for detecting the current position of the motorcycle such as GPS and a geographic information stored beforehand”) by sending an additional alarm operation signal to the headlight to notify in a visual manner based on blinking of the headlight (i.e., from Oshima non-drive mode circuit M2, in addition to alarm operation signal sent to meter unit 9, FIG. 3)  as disclosed by Peacock in order to provide notice to more than just the driver including the surrounding environment to increase safety (Peacock, ¶ 25 “urgent illumination warnings provided by the vehicle are contemplated to include visual warnings that provide an alert or alarm to a vehicle operator, passengers, or bystanders. Accordingly, exemplary illumination warnings may generally be differentiated from notifications or signals typically associated with normal vehicle operation”; ¶45 “activation of external lights may be executed in a manner that rotates around the car or in another pattern designed to quickly signal an urgent warning that a status of the vehicle might be in an emergency mode. Similarly, such an approach might be performed or involve use of interior lighting and unique colors or patterns designed to provide quickly visible indication to both external and internal persons”)
For example, notification in a visual manner by blinking of a headlight may provide additional safety for warning an external environment on a non-public road where people may not be anticipating a vehicle nearby. 

With respect to claim 16, Oshima discloses a tail lamp (¶15 “a headlamp, tum indicators, a brake lamp, a tail lamp”) and facilitating an alarm operation of the meter when the non-public road mode is selected, wherein the alarm operation is different from the normal operation, and wherein the alarm operation is an operation that notifies at least one of the group consisting of a driver and vehicle surroundings of an abnormality that indicates the vehicle is in the non-public road mode (i.e., ¶48 “when the non-public road mode M2 is selected, the display through the meter unit 9 may be changed for running on the non-public road”; ¶59 “switching of the antilock brake system ABS to the non-public road mode M2 is performed, and also the selected mode is displayed on the meter unit 9”; ¶65 “When the determining unit 64 determines that the motorcycle exists on the non-public road area, the meter unit 9 displays an indication that selection of the public road mode Ml and the non-public road mode M2 can be selectable”) (¶ 42, ¶70 describing detection of a condition of traveling on a non-public road) (FIG. 3, non-public road detecting unit 72 communicating with drive control unit 47 to facilitate an alarm at meter unit 9).
However, Oshima fails to disclose detection of a non-public road condition results in an alarm operation signal also being sent a tail lamp to produce an alarm operation of the tail lamp. 
However, controlling a tail lamp by a control unit to facilitate an alarm operation was well known in the art at the time of invention.  For example, Peacock, from the same field of endeavor, discloses sending a signal to a tail lamp to produce an alarm operation that notifies in a visual manner based on blinking of the tail lamp (¶27 “the system provides for a vehicle warning light system (VWLS) that allows access all existing wiring to all existing lights on a vehicle to create a switched universal 360.degree. integrated strobing feed. Existing lights include, but are not limited to, headlights, turn signals, brake lights, running lights, cab or "clearance" lights, Department of Transportation lights, or any other factory installed lights. The result is that every light at all four corners of a vehicle--in addition to all mirror lights, cab lights, running boards, and light strips--all illuminate in a synchronized alternating strobe pattern providing new capabilities for drastically improved and enhanced visibility of vehicles over existing warning light system designs”; ¶20 “providing emergency and warning lighting by flashing different selectable lighting patterns via the vehicle's factory headlights and tail lights”; ¶25 “illumination warnings 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to operate the tail lamp of Oshima (¶15 “a headlamp, tum indicators, a brake lamp, a tail lamp”) upon the detected condition of a non-public road (Oshima, 72, 64, FIG. 3) (Oshima, ¶70 “the determining condition 65A includes a detection signal fed from the second non-public road area detecting unit 72. This second non-road area detecting unit 72 is a device capable of determining the presence of the motorcycle in the non-public road area with the use of both of a unit for detecting the current position of the motorcycle such as GPS and a geographic information stored beforehand”) by sending an additional alarm operation signal to the tail lamp to notify in a visual manner based on blinking of the tail lamp (i.e., from Oshima non-drive mode circuit M2, in addition to alarm operation signal sent to meter unit 9, FIG. 3)  as disclosed by Peacock in order to provide notice to more than just the driver including the surrounding environment to increase safety (Peacock, ¶ 25 “urgent illumination warnings provided by the vehicle are contemplated to include visual warnings that provide an alert or alarm to a vehicle operator, passengers, or bystanders. Accordingly, exemplary illumination warnings may generally be differentiated from notifications or signals typically associated with normal vehicle operation”; ¶45 “activation of external lights may be executed in a manner that rotates around the car or in another pattern designed to quickly signal an urgent warning that a status of the vehicle might be in an emergency mode. Similarly, such an approach might be performed or involve use of interior lighting and unique colors or patterns designed to provide quickly visible indication to both external and internal persons”)


With respect to claim 17, Oshima discloses a stop lamp (¶15 “a headlamp, tum indicators, a brake lamp, a tail lamp”) and facilitating an alarm operation of the meter when the non-public road mode is selected, wherein the alarm operation is different from the normal operation, and wherein the alarm operation is an operation that notifies at least one of the group consisting of a driver and vehicle surroundings of an abnormality that indicates the vehicle is in the non-public road mode (i.e., ¶48 “when the non-public road mode M2 is selected, the display through the meter unit 9 may be changed for running on the non-public road”; ¶59 “switching of the antilock brake system ABS to the non-public road mode M2 is performed, and also the selected mode is displayed on the meter unit 9”; ¶65 “When the determining unit 64 determines that the motorcycle exists on the non-public road area, the meter unit 9 displays an indication that selection of the public road mode Ml and the non-public road mode M2 can be selectable”) (¶ 42, ¶70 describing detection of a condition of traveling on a non-public road) (FIG. 3, non-public road detecting unit 72 communicating with drive control unit 47 to facilitate an alarm at meter unit 9).
However, Oshima fails to disclose detection of a non-public road condition results in an alarm operation signal also being sent a stop lamp to produce an alarm operation of the stop lamp. 
However, controlling a stop lamp by a control unit to facilitate an alarm operation was well known in the art at the time of invention.  For example, Peacock, from the same field of endeavor, discloses sending a signal to a stop lamp to produce an alarm operation that notifies in a visual manner based on blinking of the stop lamp (¶27 “the system provides for a vehicle warning light system (VWLS) that allows access all existing wiring to all existing lights on a vehicle to create a switched universal 360.degree. integrated strobing feed. Existing lights include, but are not limited to, headlights, turn signals, brake lights, running lights, cab or "clearance" lights, Department of Transportation lights, or any other factory installed lights. The result is that every light at all four corners of a vehicle--in addition to all mirror lights, cab lights, running boards, and light strips--all illuminate in a synchronized alternating strobe pattern 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to operate the stop lamp of Oshima (¶15 “a headlamp, tum indicators, a brake lamp, a tail lamp”) upon the detected condition of a non-public road (Oshima, 72, 64, FIG. 3) (Oshima, ¶70 “the determining condition 65A includes a detection signal fed from the second non-public road area detecting unit 72. This second non-road area detecting unit 72 is a device capable of determining the presence of the motorcycle in the non-public road area with the use of both of a unit for detecting the current position of the motorcycle such as GPS and a geographic information stored beforehand”) by sending an additional alarm operation signal to the stop lamp to notify in a visual manner based on blinking of the stop lamp (i.e., from Oshima non-drive mode circuit M2, in addition to alarm operation signal sent to meter unit 9, FIG. 3)  as disclosed by Peacock in order to provide notice to more than just the driver including the surrounding environment to increase safety (Peacock, ¶ 25 “urgent illumination warnings provided by the vehicle are contemplated to include visual warnings that provide an alert or alarm to a vehicle operator, passengers, or bystanders. Accordingly, exemplary illumination warnings may generally be differentiated from notifications or signals typically associated with normal vehicle operation”; ¶45 “activation of external lights may be executed in a manner that rotates around the car or in another pattern designed to quickly 
For example, notification in a visual manner by blinking of a stop lamp may provide additional safety for warning an external environment on a non-public road where people may not be anticipating a vehicle nearby. 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification fails to provide a limiting definition of “alarm operation” but broadly indicates it can be any operation of a safety protection component that is different than normal operation (Spec. 38 “allows the safety protection component 20 to perform a prescribed alarm operation that is different from the normal operation”; ¶44 “alarm operation that is different from a normal operation by the operation of the driver”) or an operation that is configured to visually or audibly notify a driver or vehicle surroundings  (¶ 6 “alarm operation of the safety protection component may be an operation that is configured to visually or in an auditory manner notify at least one of the group consisting of a driver and vehicle surroundings”).